Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 19-20 are withdrawn
Claims 1-18 are elected and pending.

Examiners Remarks
In light of the missing prior art of NPL Geier, a corrected Non-Final Office action is mailed out, including an attachment of the missing prior art, with a restarting of the three months response date. 
Therefore, the previous office action mailed on 02/16/2021 is vacated/withdrawn.

Election/Restrictions
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected system, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/18/2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1, is directed to “selecting a target level of porosity associated with a graphene trace of an electrochemical sensor, the target level of porosity between 3 % and 24 %; selecting a concentration and a viscosity of a graphene ink based on the target level of porosity; selecting at least one printing parameter and at least one sintering parameter based on the target level of porosity; and printing the graphene ink onto a substrate using a number of print passes to form the graphene trace having the target level of porosity”. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps of claim 1 specifically recite, “selecting a target level, selecting concentration and viscosity, selecting printing parameter and sintering parameter” which are abstract ideas. The step of printing the graphene ink onto the substrate using number of print passes do not appear to significantly more than the abstract idea in that they appear to be routine and conventional. Additionally, the steps of selecting a target level, selecting concentration and viscosity, selecting printing parameter and sintering parameter appear to be data gathering, which is not significantly more than a recognized judicial exception. 

The publication of Jabari (Micro-scale aerosol-jet printing of graphene, 2015) teaches the process of printing graphene ink having a concentration and a viscosity (abstract), where the graphene ink is printed in 1-20 passes/layers (Fig. 7a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu (PG Pub 2017/0369320 A1), and in view of Dayrell (PG Pub 2017/0338058), and in further view of Geier (NPL, Inkjet printing of high conductivity, flexible graphene patterns, 2013), and in further view of Kaul (NPL, High-performance ink-jet printed graphene resistors formed with environmentally-friendly surfactant-free inks for extreme thermal environments, 2017), and in further view of Briman (PG Pub 2012/0255860 A1).
Consider Claims 1-4 and 12
Although Zhamu does not teach the porosity level in the graphene ink, the instant applicant is para [0008], disclose that for a graphene ink having a concentration of 3.5 mg/ml and viscosity of 3.6 cP, a selected 15% target lever of porosity is achieved. Therefore, the teachings of Zhamu by adjusting of concentration and viscosity [0033] and [0035], leads to having a target level of porosity to be selected. 
Zhamu does not teach the selecting of target porosity.
However, Dayrell is in the art of printing graphene ink (claim 1), teaches the increase the number of pores (increase pore percentage) to a selected/desired target level porosity%, by replacing the graphene in the graphene ink with mixture of graphene with CNT/activated carbon (Claim 5).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Zhamu with Dayrell to select a desired level of porosity%, to provide with process of controlling the physical property such as current and voltage (last portions of [0031]) of the printed graphene ink trace.
The combined Zhamu (with Dayrell) does not teach the concentration of 3.6 mg/ml, or viscosity of 3.6 cP.
However, Geier is in the art of printing graphene ink onto a substrate as an electrode (abstract) for chemical sensor in an electronic application (page 1347, right Col., 1st para), teaches the of forming graphene ink with concentration of 3.5 mg/mL (~3.4 mg/mL) and viscosity of 10-12 mPa·s resulted from having a solvent mixture of cyclohexanone/terpineol (page 1348, right Col., 2nd para). Geier teaches the graphene ink is printed in 2-10 passes (Fig. 3C-D). In the case where the claimed ranges, “overlap or In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Zhamu (with Dayrell) with Geier to adjust the concentration to 3.5 mg/mL, to provide with an excellent morphology and conductivity of 2.5×104 S/m (page 1349, right Col., 1st para).
The combined Zhamu (with Dayrell and Geier) does not teach the viscosity of 3.6 cP.
However, Kaul is in the art of forming graphene ink (abstract), teaches the process of adjusting the viscosity of the mixture of terpineol with cyclohexanone from 0%:100% to 100%:0% of terpineol to cyclohexanone which resulted from an adjustable viscosity from 2 cP to 39 cP (page 17, results and discussion, and Fig. 1A). Kaul teaches the printing of 30 passes and annealing for 1 hour at 350℃ (page 19, right Col., 3rd para). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Zhamu (with Dayrell and Geier) with Kaul to adjust the viscosity to 3.6 cP by adjusting the ratio of terpineol to cyclohexanone, to provide with a formed graphene-ink film have suitable for jetting and ink jet printing having good stability and free of agglomeration (page 21, conclusion), and to provide graphene ink having a viscosity of 3.6 cP with a desired resistivity/conductivity (Fig. 2B).
The combined Zhamu (with Dayrell and Geier and Kaul) does not teach the formed graphene ink trace as part of the electrochemical sensor.
However, Briman is in the art of forming electrode with graphene (abstract), where the electrodes are applied as graphene ink [0048], and where the electrode is part of an electrochemical biosensor [0041].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Zhamu (with Dayrell and Geier and Kaul) with Briman to form carbon based electrode for an immunological sensor [0041].
Consider Claims 5 and 13, the combined Zhamu (with Dayrell and Geier and Kaul and Briman) teaches the number of print passes of 10 (Geier, Fig. 3C-D), and with 30 print passes (Kaul, page 19, right Col., 3rd para). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Consider Claims 6-10 and 14-17, the combined Zhamu (with Dayrell and Geier and Kaul and Briman) teaches the annealing to 350℃ for 1 Hour (60 min) (Kaul, page 19, right Col., 3rd para), where the printing is performed using spray (aerosol jet) (Zhamu, [0033]), and ink jet printing (Kaul, page 17, results and discussion). The combined Zhamu (with Dayrell and Geier and Kaul and Briman) teaches the use of mixture of terpineol and cyclohexanone between 0:100 to 100:0 wt%, encompassing 85:15 and 92.5:7.5 wt% (Kaul, page 17, results and discussion, and Fig. 1A). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim
Consider Claim 11, the combined Zhamu (with Dayrell and Geier and Kaul and Briman) teaches the forming of graphene trace for chemical sensors for an electronic application as a conformal and flexible electrode (Geier, page 16, 1st para, abstract), for a conforming a biological surface (Briman, [0043]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu (PG Pub 2017/0369320 A1) and in view of Dayrell (PG Pub 2017/0338058), and in further of Geier (NPL, Inkjet printing of high conductivity, flexible graphene patterns, 2013), and in further view of Kaul (NPL, High-performance ink-jet printed graphene resistors formed with environmentally-friendly surfactant-free inks for extreme thermal environments, 2017), and in further view of Briman (PG Pub 2012/0255860 A1), and in further view of Hersam (PG Pub 2018/0100080 A1), and in further view of Parton (NPL, Scalable production of large quantities of defect-free few-layer graphene by shear exfoliation in liquids, 2014).
Consider Claim 18, the Zhamu (with Dayrell and Geier and Kaul and Briman) teaches the previously taught in claim 12.
The combined Zhamu (with Dayrell and Geier and Kaul and Briman) does not teach steps claimed in claim 18. 
However, Hersam is in the art of forming graphene ink for flexible electronics (abstract), teaches the process of forming dried graphene flakes by adding bulk powders to a solution of 2 % in 200ml ethyl cellulose in ethanol to form a bulk mixture, probe tip sonicating the bulk mixture for at least 90 minutes, centrifuging the bulk mixture at 7500 rotations per minute for at least 15 minutes to form a supernatant, adding the supernatant 
A person having ordinary skill in the art before the effective date of the claimed invention would combine Zhamu (with Dayrell and Geier and Kaul and Briman) with Hersam to form graphene flakes using the above process, to provide with economical, efficient approach to the preparation of stable graphene solutions, dispersions and related graphene ink compositions, without resort to oxidized or chemically modified graphene, at concentrations sufficient, and surface tension and viscosity tunable [0008].
Although, Hersam does not disclose the claimed 4500 RPM speed and duration for centrifuging. 
However, Parton is in the art of forming graphene (abstract), teaches the preparing of graphene by centrifuging speed (N) at 4500 RPM for 10-100 min (Fig. 3a).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Zhamu (with Dayrell and Geier and Kaul and Briman and Hersam) with Parton to process/centrifuge the graphene solution at 4500 RPM for 60 min then for 15 min, to produce large quantities of defect-free graphene (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983.  The examiner can normally be reached on Monday to Friday, 8:00am -5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718